On Application fob Rehearing.
The opinion of the Court was delivered by
Levy, J.
The appellants in their brief press their application for a rehearing with great ability and earnestness. A careful review of our original opinion and decree has failed to shake or weaken our conviction as to their justice and the soundness of the views expressed and reasons advanced. The arguments of counsel as to the necessity of putting defendants in mora, and of tendering the amount of the taxes paid by them, as beiDg indispensable prerequisites to the institution of a suit to set aside the tax sale, have failed to convince us that they were *532essential in this case. We think the rule contended for is inapplicable to the instant cause. The principles enunciated by this Court in the case of Guidry vs. Broussard, 32 An. 926, apply fully to this case, and sustain us in the views expressed in our original opinion.
So far as the dicta contained in our original opinion herein, on the subject of antecedent tender, go beyond the doctrine of Guidry vs. Broussard, and in conflict with the general principle announced in the cases of Blanton vs. Ludeling, 30 An. 1234, and Miller vs. Montague, 32 An. 1290, it is not necessary to adhere to them in this case, and we defer a final conclusion as to their correctness until presented in a proper case.
Rehearing refused.